UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTOPHER CLIFFORD,

            Plaintiff,

      -against-

 MAJOR LEAGUE BASEBALL, MLB
 ADVANCED MEDIA, L.P., BOSTON
 RED SOX BASEBALL CLUB L.P.,
 HOUSTON ASTROS, LLC, and JOHN
 DOES 1-50

            Defendants.                    20-cv-632  (JSR)
                                           20-cv-1000
 KRISTOPHER R. OLSON,
                                           ORDER
            Plaintiff,

      -against-

 MAJOR LEAGUE BASEBALL, MLB                        USDCSDNY
 ADVANCED MEDIA, L.P., BOSTON                      DOCUMENT
 RED SOX BASEBALL CLUB L.P.,                       ELECTRONICALLY FILED
 and HOUSTON ASTROS, LLC,                          DOC #: _ _.,.q.f--m~T1r
                                                   DATE FILED: .
            Defendants.



JED S. RAKOFF, U.S.D.J.

     Clifford     v.   Major   League   Baseball    et   al    (20-cv-1000)

("Clifford")    was transferred to this ·court as a related case to

Olson v.   Maj or League   Baseball et    al   ( 2 0-cv-632)   ("Olson")   on

February 12, 2020. The two cases are hereby consolidated for all

pretrial purposes and the case management plan previously ordered

in Olson will also govern Clifford.

                                    1
     SO ORDERED.

Dated:    New York, NY

          February   {J,   2020       JED S. RAKOFF, U.S.D.J.




                                  2
